 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
     U.S. BANK, N.A.,
 7                                                           Case No.: 2:15-cv-00302-JAD-NJK
               Plaintiff(s),
 8                                                                          Order
     v.
 9                                                                    [Docket No. 101]
     ASCENTE HOMEOWNERS
10   ASSOCIATION, et al.,
11             Defendant(s).
12         Pending before the Court is a joint motion to continue the settlement conference in time.
13 Docket No. 101. The Court set the settlement conference more than two months ago. Docket No.
14 98. Now, just a few days before the settlement conference is set to commence, Defendant has
15 explained that the attorney who was supposed to attend the settlement conference has a trial in
16 state court. The joint motion explains that counsel did not anticipate that the trial would actually
17 proceed as scheduled. See Docket No. 101 at 2. That is not a sufficient explanation. To the extent
18 counsel had a trial scheduled for the same date that the settlement conference was set, counsel
19 should have promptly advised this Court of that conflict. See Docket No. 98 at 1 n.1. To the extent
20 the conflict arose after the settlement conference was scheduled, counsel should have advised the
21 state court judge of that scheduling conflict. The failure to comply with these basic obligations
22 leads to inconvenience and delay. Counsel is expected moving forward to better manage his
23 schedule and his obligations to the various tribunals before which he is appearing. As a one-time
24 courtesy, however, the Court will VACATE the settlement conference as currently scheduled.1
25
           1
             The joint motion appears to envision the settlement conference proceeding at a different
26 time on the same date with an unanticipated attorney filling in. See Docket No. 101 at 2. The time
   proposed is not convenient for the Court. Moreover, it is not clear from the filing that this attorney
27 has “full knowledge of the case and . . . will be participating in the trial.” See Docket No. 98 at 1.
   Accordingly, the Court declines to move the settlement conference in time only to accommodate
28 the appearance by this other attorney.

                                                     1
 1         No later than May 14, 2021, the parties must file a stipulation with five proposed dates on
 2 which all required participants are available to attend the settlement conference.
 3         IT IS SO ORDERED.
 4         Dated: May 7, 2021
 5                                                              ______________________________
                                                                Nancy J. Koppe
 6                                                              United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
